Citation Nr: 1727940	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  14-44 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for benign prostate hyperplasia.  

2.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), sleep disorder, major depressive disorder (MDD), and generalized anxiety disorder (GAD).  

3.  Entitlement to service connection for hiatal hernia.  

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD).  

5.  Entitlement to service connection for peptic ulcer disease (PUD).  

6.  Entitlement to service connection for chronic colitis.  

7.  Entitlement to service connection for degenerative disc disease of the cervical spine.  

8.  Entitlement to service connection for degenerative disc disease of the lumbar spine.  

9.  Entitlement to service connection for degenerative joint disease of both hips.  

10.  Entitlement to service connection for degenerative joint disease of both knees.  

11.  Entitlement to service connection for degenerative joint disease of both feet.  

12.  Entitlement to an increased rating in excess of 10 percent for conjunctivitis.  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1966 to April 1968.  His service included duty in the Republic of Vietnam (RVN).  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the San Juan, the Commonwealth of Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).  

By decision dated in February 2016, the Board denied service connection for the disabilities at issue as well as service connection for diabetes mellitus.  The issues of service connection for hypertensive cardiovascular disease and the issue of entitlement to TDIU were remanded by the Board.  These issues were denied by the Board in a September 2016 decision.  

The appellant appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), and the Board's decision was vacated pursuant to a November 2016 Order, following a Joint Motion for Remand (JMR).  The parties requested that the Court vacate that portion of the Board's February 2016 decision regarding the denial of service connection for benign prostatic hyperplasia; an acquired psychiatric disorder; hiatal hernia; GERD; PUD; chronic colitis; degenerative disc disease of the cervical and lumbar spine; and degenerative joint disease of the hips, knees, and feet; and an increased rating for conjunctivitis and remand the matter so that the Board could arrange that additional examinations be undertaken.  

The matter of service connection for cataract surgery has been referenced by the Veteran in a November 2016 statement, but he has not filed a claim for such on the proper VA form. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Regarding the issue of service connection for benign prostate hyperplasia, this issue was remanded by the Court so that an examination could be scheduled to obtain an opinion regarding whether this disability could be related to service (rather than the opinion obtained that related only to whether the Veteran had prostate cancer related to herbicide exposure.)  After noting that the Veteran had previously been evaluated by VA under the criteria of the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV), the issue of service connection for an acquired psychiatric disorder, including PTSD, was returned so that the Veteran could be examined under the criteria in the newer DSM-5 criteria.  See 38 C.F.R. §§ 3.304(f), 4.125 (a), 4.130 (2016).  Regarding the issues related to hiatal hernia, GERD, PUD, and chronic colitis, the parties requested that the Board obtain an additional examination to provide adequate rationale for finding that these disabilities were not related to active duty.  

Regarding the issues of degenerative disc and joint disease of the cervical and lumbar spine, both hips, knees, and feet; the parties in the JMR ordered that a medical examination be ordered to ascertain whether these disorders are related to service.  Finally, the parties requested that VA arrange for a new optometry evaluation as requested by the Veteran's private physician in a June 2008 statement and that medical records from this doctor should be obtained.  

Accordingly, in compliance with the JMR, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining any necessary consent, the AOJ should contact the private medical care provider noted in the November 2016 JMR and request copies, for association with the claims folder, of any and all records of treatment that the Veteran received from that physician.  

2.  The AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and etiology of his benign prostate hyperplasia.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that the benign prostate hyperplasia is related to service.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

3.  The AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and etiology of any gastrointestinal disorder, including hiatal hernia, GERD, PUD, or chronic colitis.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that any gastrointestinal disorder is related to service.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

4.  The AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and etiology of his degenerative disc or joint disease of the cervical and lumbar spine, hips, knees, and feet.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that any disability of the spine, hips, knees, and feet are related to service.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

5.  The AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and extent of his conjunctivitis.  The examiner should be requested to render an opinion regarding the severity of his service-connected disability.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

6.  Thereafter, the AOJ should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2016).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

